I must dissent. I have searched the record of this matter seeking to find a copy, certified or otherwise, of the Convention for the Unification of Certain Rules Relating to International Carriage by Air, signed at Warsaw, October 12, 1929, or provided in the said Convention as amended by the protocol signed at The Hague, September 28, 1955. I have been unsuccessful in the search.
I have, however, found what is indicated to be exhibit D, which is designated as two copies of various revised pages to the "International Passenger Rules Tariff No. IPR-2 C.A.B. #376," issued by Airline Tariff Publishing Co., agent for and on behalf of Trans World Airlines, Inc., which tariff pages were in effect on March 12, 1985. Although this document could conceivably be a document implementing provisions of the "Warsaw Convention," the original certification appeared only as an attachment to the defendant's memorandum in opposition to plaintiff's motion for summary judgment. Also included with that memorandum appeared to be a number of pages of copies of text relating to the Warsaw Convention and case annotations interpreting portions of the Warsaw Convention. The attachment to the memorandum is not an appropriate document even for purposes of summary judgment.
The trial court found a genuine issue of fact presented and overruled the defendant's motion for summary judgment. Accordingly, the affidavits, attachments, et cetera, to the memorandum in support of summary judgment were not before the trial court when the cause came on for merit hearing.
All that the trial court could properly consider would have been the testimony presented and any exhibits introduced into evidence and stipulations, if any, between the parties. A thorough review of the record and the transcript of proceedings reveals that the only witness to present testimony was the plaintiff. After plaintiff was examined on direct, cross-examined, and examined on redirect, the plaintiff rested. The court ordered all of plaintiff's *Page 836 
exhibits admitted into evidence and over objection of plaintiff's counsel indicated that a defendant's exhibit D was a copy of the original document attached to the motion for summary judgment and would be admitted into evidence. In the transcript, defense counsel, describing exhibit D, states that "[a]ll it is is the outlining the law, the rules — ." The defense counsel rested his case relying upon the testimony of the plaintiff and exhibit D to establish his defense.
Defense counsel did not represent that exhibit D was the Warsaw Convention and did not argue to the court that it should take judicial notice of the Warsaw Convention; there is no stipulation that exhibit D is a copy of the Warsaw Convention, or any part thereof, and its admission was objected to by plaintiff's counsel, albeit on other grounds. After thorough review of the record and in spite of Judges Jones' learned and well-done research relative to the Warsaw Convention, it is my conclusion that the first assignment of error in this cause should be overruled. Like the trial court, the majority's position assumes that the defense properly presented the conditions of the Warsaw Convention to the court for consideration on the trial and the merits. I think the defense failed in proof of its defense for several reasons:
1. None of the material submitted on the motions for summary judgment is properly before the court on a trial on the merits and the trial court acknowledged that in the trial of the cause.
2. The defendant failed to establish the Warsaw Convention as a treaty executed by the United States and therefore the supreme law of the land and, in fact, failed to submit to the court in evidence anything beyond exhibit D, which is certainly not the Warsaw Convention and to me appears to be an agreement between contracting airlines in an effort to limit their own liability and which, in fact, eliminates certain airlines from certain parts of that agreement.
Accordingly, unless an agreement, stipulation, or proper certification of the Warsaw Convention and its terms and conditions applicable to this case is part of the record, there is nothing before the trial court or this court which would require reversal of the trial court's decision. The trial court under Civ.R. 44.1 cannot, nor should this court, take judicial notice of the Warsaw Convention. *Page 837